t c memo united_states tax_court henry nino petitioner v commissioner of internal revenue respondent docket no filed date henry nino pro_se timothy s murphy for respondent memorandum opinion vasquez judge for and respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner is liable for the deficiencies in his federal income taxes and whether petitioner is liable for the additions to tax under sec_6651 and and a i respondent’s rule f motion background under rule f respondent moved the court to issue an order requiring petitioner to show cause why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be accepted as established for the purposes of this case rule f motion we granted respondent’s rule f motion and ordered petitioner to file a response in compliance with rule f on or before date on date petitioner sent a response to the court that we filed on date response on date we ordered that respondent’s rule f motion be made absolute and that the facts and evidence set forth in respondent’s proposed stipulation of facts be deemed established for the purposes of this case unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner moved the court to set_aside the date order granting respondent’s rule f motion motion to set_aside on date we denied petitioner’s motion to set_aside our reasoning for denying the motion to set_aside was twofold first we found that petitioner’s response was evasive and unresponsive and offered nothing of merit to refute respondent’s proposed stipulation of facts as to paragraph sec_4 through second we found paragraph sec_1 through of respondent’s proposed stipulation of facts not to be prejudicial to petitioner ii factual background the facts have been deemed stipulated under rule f and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when petitioner filed his petition he resided in michigan during through petitioner worked for ford motor co ford ford issued forms w-2 wage and tax statement to petitioner reporting wages of dollar_figure and dollar_figure for par states petitioner’s residence and sets forth his street address last_known_address the parties agree as to the locations and we also pointed out that petitioner used his last_known_address on his petition to the court and other documents he filed with the court pars and identify as exhibits 1-r and 2-r copies of the notices of deficiency for and respectively we also pointed out that petitioner attached copies of the notices of deficiency to his petition to the court and respectively ford did not withhold any federal_income_tax for and from petitioner’s wages because he filed a form_w-4 employee’s withholding allowance certificate with ford for each year claiming that he was exempt from federal_income_tax withholding ford withheld federal_income_tax of dollar_figure for petitioner did not file federal_income_tax returns for through respondent filed substitutes for returns sfr for petitioner for and respondent using third-party payer reports determined that petitioner received wages of dollar_figure and dollar_figure in and respectively for respondent determined petitioner’s filing_status was married filing separate and that petitioner had taxable_income of dollar_figure for respondent determined petitioner’s filing_status was married filing separate and that petitioner had taxable_income of dollar_figure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively for respondent also determined additions to tax pursuant to sec_6651 of dollar_figure sec_6651 of dollar_figure and sec_6654 of dollar_figure for respondent determined additions to tax the parties did not provide a copy of petitioner’s form_w-2 according to ford’s payroll records it appears that petitioner was employed by ford in date and earned wages of dollar_figure pursuant to sec_6651 of dollar_figure sec_6651 of dollar_figure and sec_6654 of dollar_figure respondent introduced into evidence ford’s payroll records to prove that petitioner was employed by ford during through and that ford paid petitioner wages of dollar_figure and dollar_figure in and respectively petitioner did not deny receipt of the wage income and did not deny that he worked at ford petitioner is no stranger to the court in nino v commissioner tcmemo_2006_59 we warned petitioner that we might impose sanctions against him if he continued to make frivolous arguments before the court in the future at trial we advised petitioner that his arguments were frivolous we warned petitioner that if he continued to assert frivolous arguments in his posttrial brief we would consider imposing a sanction against him under sec_6673 in his posttrial brief he asserted that no valid notices of deficiency exist or were sent to and received by him because the individual_master_file transcripts of his account do not contain transaction code and respondent did not document the issuance of the notices of deficiency in his records and thus he failed to maintain an accurate and complete system of records as required by the privacy_act u s c sec_552a e discussion i deficiencies in federal_income_tax and unreported wage income sec_61 defines gross_income as all income from whatever source derived including compensation_for services ie wage income as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 the court_of_appeals for the sixth circuit to which an appeal in this case would lie however has held that the commissioner’s determination of unreported income must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to the income-generating activity or to the receipt of funds 909_f2d_915 6th cir in addition sec_7491 provides that if the taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code petitioner has not alleged that sec_7491 applies and he failed to cooperate with respondent’s reasonable requests for petitioner did not dispute the accuracy of the information reported by ford on the and forms w-2 therefore sec_6201 does not apply information see sec_7491 accordingly the burden_of_proof remains on him to satisfy respondent’s initial burden of production he provided evidence to the court of petitioner’s employment and wages earned during and through ford’s payroll records petitioner does not challenge the facts on which respondent’s determinations are based or respondent’s calculation of tax rather he has advanced arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir accordingly we sustain respondent’s deficiency determinations for and ii additions to tax a burden_of_proof and production sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception higbee v commissioner supra pincite b sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect petitioner did not file federal_income_tax returns for and respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax see higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 petitioner provided no if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 evidence of a reasonable_cause defense consequently petitioner has not met his burden of persuasion and respondent’s determinations are sustained see 460_us_752 89_tc_501 affd 884_f2d_258 6th cir c sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for and sec_6651 provides for an addition_to_tax where payment of the amount reported as tax on a return is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect with respect to the sec_6651 addition_to_tax the commissioner must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared an sfr that meets the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes respondent submitted to the court copies of the sfrs that he prepared for petitioner the sfrs meet the requirements of sec_6020 petitioner did not pay his and federal income taxes as shown on the sfrs by date and respectively see wheeler v commissioner supra pincite see also hawkins v commissioner tcmemo_2008_168 respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax see higbee v commissioner supra pincite ruggeri v commissioner supra petitioner provided no evidence of a reasonable_cause defense consequently petitioner has not met his burden of persuasion and respondent’s determinations are sustained see united_states v rylander supra pincite traficant v commissioner supra pincite d sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 for failure to pay estimated income taxes for and sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for the year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 wheeler v commissioner supra pincite heers v commissioner tcmemo_2007_10 clause ii does not apply however if the individual did not file a return for the preceding year sec_6654 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had a required_annual_payment for and petitioner did not file federal_income_tax returns for through accordingly his required_annual_payment wa sec_90 percent of the tax for and he did not make any estimated income_tax payments for and he made estimated income_tax payments of only dollar_figure for his required_annual_payment for was dollar_figure dollar_figure x percent respondent has produced sufficient evidence that petitioner is liable for the sec_6654 addition_to_tax see higbee v commissioner supra pincite petitioner neither argued nor established any of the defenses enumerated in sec_6654 consequently petitioner has not met his burden of persuasion and respondent’s determinations are sustained see united_states v rylander supra pincite traficant v commissioner supra pincite iii sec_6673 penalty sec_6673 authorizes this court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted the proceeding primarily for delay respondent has not asked the court to impose a penalty under sec_6673 against petitioner the court may however impose this penalty sua sponte 115_tc_576 see also rewerts v commissioner tcmemo_2004_248 petitioner’s petition pretrial memorandum and response to respondent’s rule f motion contain frivolous and groundless arguments at trial we advised petitioner that his arguments were frivolous we warned petitioner that if he continued to assert frivolous arguments in his posttrial brief we would consider imposing a sanction against him under sec_6673 petitioner asserted frivolous and groundless arguments in his posttrial brief moreover in nino v commissioner tcmemo_2006_59 we warned petitioner that we might impose sanctions against him if he continued to make frivolous arguments before the court in the future petitioner has ignored the court’s warnings he has wasted the time and limited resources of the court accordingly we will impose a penalty of dollar_figure under sec_6673 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
